UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-22963 BIG DOG HOLDINGS, INC. (Exact name of registrant as specified in its charter) DELAWARE 52-1868665 (State or jurisdiction of incorporation or organization) (IRS employer identification no.) 121 GRAY AVENUE SANTA BARBARA, CALIFORNIA 93101 (Address of principal executive offices) (zip code) (805) 963-8727 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. T Yes £ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): £ Large accelerated filer £ Accelerated Filer T Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ Yes T No The number of shares outstanding of the registrant’s common stock, par value $.01 per share, at September 30, 2007 was 9,472,210 shares. 1 BIG DOG HOLDINGS, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q PAGE NO. PART 1. FINANCIAL INFORMATION (Unaudited) 3 ITEM 1: FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS September 30, 2007 (Unaudited) and December 31, 2006 3 CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three and nine months ended September 30, 2007 and 2006 4 CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30, 2007 and 2006 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4: CONTROLS AND PROCEDURES 22 PART II: OTHER INFORMATION 22 ITEM 1: LEGAL PROCEEDINGS 22 ITEM 1A: RISK FACTORS 22 ITEM 2: UNREGISTERED SALES OF EQUITY, SECURITIES AND USE OF PROCEEDS 22 ITEM 3: DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4: SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 23 ITEM 5: OTHER INFORMATION 23 ITEM 6: EXHIBITS 23 SIGNATURES 24 2 Index PART 1. FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS BIG DOG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September30, December31, 2007 2006 ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 911,000 $ 3,587,000 Receivables 4,039,000 2,511,000 Inventories, net 82,620,000 58,608,000 Prepaid expenses and other current assets 2,528,000 1,170,000 Deferred income taxes 7,248,000 2,741,000 Total current assets 97,346,000 68,617,000 PROPERTY AND EQUIPMENT, net 32,483,000 24,174,000 INTANGIBLE ASSETS, net 3,797,000 4,125,000 GOODWILL 3,131,000 3,131,000 DEFERRED INCOME TAXES 2,104,000 2,221,000 OTHER ASSETS 362,000 393,000 TOTAL $ 139,223,000 $ 102,661,000 LIABILITIES AND STOCKHOLDERS' EQUITY Short-term borrowings $ 36,124,000 $ 25,722,000 Current portion of long-term debt 2,365,000 1,769,000 Current portion of notes payable, relatedparty 982,000 - Accounts payable 20,580,000 8,690,000 Income taxes payable - 1,511,000 Sales tax payable 932,000 1,880,000 Accrued expenses and other current liabilities 4,879,000 6,455,000 Total current liabilities 65,862,000 46,027,000 NOTES PAYABLE 1,282,000 2,829,000 LONG TERM CONVERTIBLE DEBT, NET ($3,000,000 held by related parties) 17,269,000 - NOTES PAYABLE, RELATED PARTY 983,000 - CAPITAL LEASE OBLIGATIONS 1,967,000 26,000 DEFERRED RENTAND LEASE INCENTIVES 6,601,000 4,508,000 DEFERRED GAIN ON SALE-LEASEBACK 103,000 143,000 Total liabilities 94,067,000 53,533,000 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $0.01 par value, 3,000,000 shares authorized, none issued and outstanding - - Common stock, $0.01 par value, 30,000,000 shares authorized, 11,182,808 and 10,973,264 issued at September 30, 2007 and December 31, 2006, respectively 112,000 109,000 Additional paid-in capital 28,111,000 27,622,000 Retained earnings 26,379,000 30,843,000 Treasury stock, 1,710,598 shares at September 30, 2007 and December 31, 2006 (9,446,000 ) (9,446,000 ) Total stockholders' equity 45,156,000 49,128,000 TOTAL $ 139,223,000 $ 102,661,000 See notes to the consolidated financial statements. 3 Index BIG DOG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended Nine months ended September30, September30, 2007 2006 2007 2006 NET SALES $ 56,554,000 $ 54,127,000 $ 156,632,000 $ 145,975,000 COST OF GOODS SOLD 26,359,000 25,145,000 72,640,000 67,513,000 GROSS PROFIT 30,195,000 28,982,000 83,992,000 78,462,000 OPERATING EXPENSES: Selling, marketing and distribution 26,886,000 25,355,000 80,668,000 73,491,000 General and administrative 2,365,000 2,301,000 7,462,000 6,894,000 Total operating expenses 29,251,000 27,656,000 88,130,000 80,385,000 INCOME (LOSS) FROM OPERATIONS 944,000 1,326,000 (4,138,000 ) (1,923,000 ) INTEREST INCOME 2,000 2,000 8,000 6,000 INTEREST EXPENSE (1,173,000 ) (573,000 ) (3,010,000 ) (1,358,000 ) (LOSS) INCOME BEFORE (BENEFIT FROM) PROVISION FOR INCOME TAXES (227,000 ) 755,000 (7,140,000 ) (3,275,000 ) (BENEFIT FROM) PROVISION FOR INCOME TAXES (87,000 ) 284,000 (2,678,000 ) (1,227,000 ) NET (LOSS) INCOME $ (140,000 ) $ 471,000 $ (4,462,000 ) $ (2,048,000 ) NET (LOSS) INCOME PER SHARE: BASIC $ (0.01 ) $ 0.05 $ (0.47 ) $ (0.22 ) DILUTED $ (0.01 ) $ 0.05 $ (0.47 ) $ (0.22 ) WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC 9,457,000 9,211,000 9,403,000 9,159,000 DILUTED 9,457,000 9,476,000 9,403,000 9,159,000 See notes to the consolidated financial statements. 4 Index BIG DOG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine months ended September30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (4,462,000 ) $ (2,048,000 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 5,331,000 4,526,000 Stock option compensation 127,000 160,000 Excess tax benefits from share-based paymentarrangements (1,165,000 ) (364,000 ) Amortization of deferred financing fees 7,000 12,000 Amortization of debt issuance costs 137,000 - Provision for losses on receivables 1,000 1,000 Loss (gain) on disposition of property and equipment 364,000 (10,000 ) Deferred income taxes (3,225,000 ) (1,754,000 ) Changes in operating assets and liabilities, net of effect of acquisition: Receivables (1,529,000 ) (730,000 ) Inventories, net (24,012,000 ) (24,142,000 ) Prepaid expenses and other current assets (1,315,000 ) (382,000 ) Accounts payable 12,801,000 10,270,000 Income taxes payable (1,512,000 ) (1,326,000 ) Accrued expenses and other current liabilities (2,526,000 ) (1,683,000 ) Deferred rent and lease incentives 2,093,000 1,315,000 Deferred gain on sale-leaseback (40,000 ) (40,000 ) Net cash used in operating activities (18,925,000 ) (16,195,000 ) CASH FLOWS USED IN INVESTING ACTIVITIES: Capital expenditures (13,929,000 ) (10,413,000 ) Proceeds from the sale of property and equipment 254,000 2,000 Acquisition of Steve’s Shoes, net of cash acquired - (4,650,000 ) Other - (1,000 ) Net cash used in investing activities (13,675,000 ) (15,062,000 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net borrowings under line of credit agreement 10,402,000 29,155,000 Proceeds from issuance of convertible debt, net of debt issuance costs of $1,368,000 17,132,000 - Net funds received under sale-leaseback transaction 2,062,000 - Repayment of notes payable (1,556,000 ) (1,458,000 ) Tax benefit from shared-based payment arrangements 1,165,000 364,000 Exercise of stock options 1,165,000 749,000 Repayment of capital lease obligations (446,000 ) (134,000 ) Net cash provided by financing activities 29,924,000 28,676,000 NET DECREASE IN CASH (2,676,000 ) (2,581,000 ) CASH, BEGINNING OF PERIOD 3,587,000 3,530,000 CASH, END OF PERIOD $ 911,000 $ 949,000 See notes to the consolidated financial statements. 5 Index BIG DOG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine months ended September30, 2007 2006 SUPPLEMENTAL DISCLOSURES OF CASHFLOW INFORMATION: Cash paid for: Interest $ 2,794,000 $ 1,318,000 Income taxes $ 3,224,000 $ 2,217,000 SUPPLEMENTAL INFORMATION ON NON-CASH INVESTING AND FINANCING ACTIVITIES: Acquisition of equipment throughcapital lease $ 931,000 $ - Purchase of stock options with note payable $ 1,965,000 $ - ACQUISITION OF STEVE’S SHOES, INC.: Inventory $ 2,535,000 Properties 2,115,000 Net cash effect due to acquisition of net assets of Steve’s Shoes, Inc. $ 4,650,000 See notes to the consolidated financial statements. 6 Index BIG DOG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The interim consolidated financial statements for the nine months ended September 30, 2006 contain the results of operations since January 31, 2006, of the Company’s acquisition of primarily all the assets of Steve’s Shoes, Inc.For a complete description of the acquisition see Note 2 below. In the opinion of management, all adjustments, consisting only of normal recurring entries necessary for a fair presentation have been included. Operating results for the nine month period ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. For further information, refer to the consolidated financial statements and footnotes thereto for Big Dog Holdings, Inc. and subsidiaries (collectively, the “Company”) included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006.On January 1, 2007 the Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109, (“FIN 48”).For further discussion on the adoption of FIN 48 see Note 9, Income Taxes— Implementation of FIN48. NOTE 2. Acquisition Steve’s Shoes, Inc. On January 31, 2006, the Company acquired, through bankruptcy court, substantially all of the assets and assumed certain liabilities of Steve’s Shoes, Inc., pursuant to an asset purchase agreement for a purchase price of approximately $4.2 million.The Company also incurred acquisition related costs of $0.4 million.Of this amount $2.1 million was allocated to fixed assets, $2.6 million was allocated to inventory and $0.1 million was allocated to liabilities. The Company assumed liabilities for accrued vacation, certain outstanding sales returns and gift certificates. Under the terms of the asset purchase agreement, TWC acquired substantially all of the assets of Steve’s Shoes, Inc. including, but not limited to, the inventory and fixed assets of 37 stores.The primary reason for the acquisition was to continue the growth of TWC by acquiring stores in strategic locations.During 2006 and 2007, the Company converted the majority of the acquired stores into “The Walking Company” stores.The transaction was accounted for under the purchase method of accounting, and accordingly the results of operations have been consolidated in the Company’s financial statements since acquisition on January 31, 2006. The Company funded the purchase price by drawing upon existing lines of credit, and from available cash.No goodwill was recorded in connection with the acquisition.Pro forma results of operations will not be presented as the acquisition is not considered material (either individually or combined with the Footworks acquisition in 2005) to the Company’s consolidated financial statements. 7 Index NOTE 3. Debt Short-term Borrowings In October 2001, the Company entered into a credit facility with Wells Fargo Retail Finance, which was most recently amended in November 2006 (the “Amended Credit Agreement”).Subsequent to the November 2006 amendment, the Amended Credit Agreement provides for a total commitment of $60,000,000 with the ability for the Company to issue documentary and standby letters of credit of up to $3,000,000.Prior to the amendment, the agreement provided for a total commitment of $47,000,000.The Company’s ability to borrow under the facility was determined using an availability formula based on eligible assets.The facility was collateralized by substantially all of the Company’s assets and requires daily, weekly and monthly financial reporting as well as compliance with financial, affirmative and negative covenants.The most significant of the amended financial covenants, amended in October 2006, includes compliance with a pre-defined annual maximum capital expenditure amount and a restriction on the payment of dividends.For all periods presented, the Company was in compliance with all covenants, as amended.This credit agreement provides for a performance-pricing structured interest charge which was based on excess availability levels.The interest rate ranged from the bank’s base rate (7.75% as of September 30, 2007) or a LIBOR loan rate plus a margin ranging up to 1.75% (6.88% as of September 30, 2007).The Company had $36,124,000 in borrowings as of September 30, 2007.The Amended Credit Agreement expires in October 2011.At September 30, 2007, the Company had approximately $1,197,000 of outstanding letters of credit expiring through October 2008, which includes a $1,000,000 stand-by letter of credit related to a promissory note entered in conjunction with the acquisition of Footworks in 2005. Long-term Borrowings Notes Payable On April 3, 2007, the Company entered into a Convertible Note Purchase Agreement with certain purchasers, including some officers of the Company, pursuant to which the Company issued and sold $18.5 million of 8.375% Convertible Notes (“Note” or “Notes”) due March 31, 2012, interest payable quarterly. $3.0 million of the Notes were sold to management. The Notes are convertible into fully paid and nonassessable shares of the Company’s common stock to an aggregate of up to 1,027,777 shares at any time after the issuance date, at an initial conversion price of $18.00 per share.Any time after the eighteen month anniversary of the issuance date, the Company has the right to require the holder of a Note to convert any remaining amount under a Note into common stock if: (i) (x) the closing sale price of the common stock exceeds 175% of the conversion price on the issuance date for each of any 20 consecutive trading days or (y) following the consummation of a bona fide firm commitment underwritten public offering of the common stock resulting in gross proceeds to the Registrant in excess of $30 million, the closing sale price of the common stock exceeds 150% of the conversion price on the issuance date for each of any 20 consecutive trading days and (ii) certain equity conditions have been met. In circumstances where Notes are being converted either in connection with a voluntary conversion or an exercise of the Company’s right to force conversion, the Company has the option to settle such conversion by a net share settlement, for some or all of the Notes. If it exercises such right, the Company is to pay the outstanding principal amount of a Note in cash and settle the amount of equity in such Investor’s conversion right by delivery of shares of common stock of equal value.If the Notes are not converted before its maturity, the Notes will be redeemed by the Company on the maturity date at a redemption price equal to 100% of the principal amount of the Notes then outstanding, plus any accrued and unpaid interest. The offer and sale of the notes were made in accordance with Rule 506 of Regulation D of the Securities Act of 1933.The net proceeds from the sale of the Notes were $17,132,000 after debt issuance costs.Such proceeds of this offering were used to reduce the outstanding balance of Company’s line of credit.On June 21, 2007, the Company filed an S-3 Registration Statement to register the 1,027,777 shares of common stock which are convertible under the agreement and it became effective in September 2007. 8 Index On May 9, 2007, the Company purchased from the officers of the Company all of the vested employee stock options held by them that would otherwise have expired on or before May 9, 2008. Options for a total of 245,000 shares were purchased from five officers (no options were purchased from the CEO, Andrew Feshbach).The purchase price was $16.00 per share, less the exercise price of the options, which ranged from $6.50 to $10.00 per share.The $16.00 price represents a discount of approximately 5% from the May 9, 2007 closing price of $16.80.The net purchase price was $1,965,000.The Company paid for the options by delivery of notes bearing interest at 7% per annum and payable in two equal installments on April 10, 2008 and April 10, 2009. At September 30, 2007, $982,000 of the notes is classified as current portion of long-term debt to related parties in the accompanying consolidated balance sheet. In conjunction with the Company’s acquisition of Footworks in 2005, Wells Fargo Retail Finance issued a $3,000,000 four-year term loan facility.Monthly payments of $55,555 were due beginning in March of 2006 with the balance due at the maturity date of the loan, October 2009.The term loan interest charge is Prime plus .5% or LIBOR plus 2.75% (8.25% as of September 30, 2007).At September 30, 2007, $667,000 of the term loan facility is classified as current and is included in current portion of long-term debt in the accompanying consolidated balance sheet. Additionally, in conjunction with the acquisition of Footworks, the Company also entered into a $3,000,000 three-year promissory note with the seller, Bianca of Nevada, Inc.The principal on this note is payable in three annual installments beginning August 31, 2006.The note bears an interest rate of 5.0% and accrued interest is payable quarterly beginning December 2005.The note is partially secured by a $1,000,000 stand-by letter of credit as the second principal installment was paid in August 2007.At September 30, 2007, $1,000,000 of the promissory note is classified as current and is included in current portion of long-term debt in the accompanying consolidated balance sheet. As part of the acquisition of The Walking Company in 2004, TWC assumed priority tax claims totaling approximately $627,000.The Bankruptcy Code requires that each holder of a priority tax claim will be paid in full with interest at the rate of six percent per year with annual payments for a period of six years.At September 30, 2007 and December 31, 2006, $51,000 and $60,000, respectively, of the priority tax claim note is classified as current and is included in current portion of long-term debt in the accompanying consolidated balance sheet.As of September 30, 2007 and December 31, 2006, the remaining notes had a balance of $4,000 and $52,000, respectively. Capital Lease In the first quarter 2007, the Company entered into a $2,973,000 four-year capital lease agreement to finance equipment purchased for the Company’s new distribution center located in North Carolina.The capital lease agreement requires monthly payments of approximately $75,000 through March 2011 and includes a dollar purchase option at the end of the term.Depreciation expense of equipment purchased under this capital lease is included in selling, marketing and distribution expense in the accompanying consolidated statement of operations. 9 Index Note 4.Accounting for Stock-based Compensation On January 1, 2006, the Company adopted the provisions of Financial Accounting Standards Board Statement No. 123R, Share-Based Payment (“SFAS 123R”). This statement establishes standards surrounding the accounting for transactions in which an entity exchanges its equity instruments for goods or services. The statement focuses primarily on accounting for transactions in which an entity obtains employee services in share-based payment transactions, such as the options issued under the Company’s Stock Option Plans. The statement provides for, and the Company has elected to adopt the standard using the modified prospective application under which compensation cost is recognized on or after the required effective date for the fair value of all future share based award grants and the portion of outstanding awards at the date of adoption of this statement for which the requisite service has not been rendered, based on the grant-date fair value of those awards calculated under FASB Statement No. 123 for pro forma disclosures. The Company’s stock option compensation expense was $40,000 and $127,000 for the three and nine month periods ended September 30, 2007, respectively, and is included in operating expenses on the accompanying Consolidated Statement of Operations. The Company also recorded a related $15,000 and $48,000 deferred tax benefit for the three and nine month periods ended September 30, 2007, respectively. Prior to January 1, 2006, the Company accounted for its stock-based compensation using the intrinsic value method prescribed in Accounting Principles Board Opinion No. 25, “Accounting for Stock Issued to Employees,” and related interpretations. No stock-based employee compensation cost was reflected in net loss, as all options granted under those plans had an exercise price equal to the market value of the underlying common stock on the date of grant. The Company recorded a $37,000 and $1,165,000 tax benefit for the three and nine month periods ended September 30, 2007, respectively, primarily related to the exercise of stock options for which no compensation expense was recorded. The fair value of each option is estimated on the date of grant using the Black-Scholes option-pricing model. This model incorporates certain assumptions for inputs including a risk-free market interest rate, expected dividend yield of the underlying common stock, expected option life and expected volatility in the market value of the underlying common stock. Expected volatilities are based on the historical volatility of the Company’s common stock.The risk free interest rate is based upon quoted market yields for United States Treasury debt securities. The expected dividend yield is zero as the Company is subject to a debt covenant prohibiting the payment of dividends.Expected term is derived from the historical option exercise behavior.The forfeiture rate is determined based on the Company’s actual historical option forfeiture experience.There were no options granted in the three or nine months ended September 30, 2007 and 2006. 10 Index The following table summarizes stock option activity during the three and nine month period ended September 30, 2007: Options Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at December 31, 2006 1,891,866 $ 5.39 Granted - - Exercised (209,544 ) (5.56 ) Forfeited (252,066 ) (7.91 ) Outstanding at September 30, 2007 1,430,256 $ 4.55 4.58 $ 15,696,000 Vested and expected to vest at September 30, 2007 1,413,171 $ 4.55 4.56 $ 15,507,000 Exercisable at September 30, 2007 1,259,406 $ 4.56 4.31 $ 13,801,000 The total intrinsic value of options exercised during the three and nine month periods ended September 30, 2007 was $226,000 and $2,197,000, respectively, determined as of the date of option exercises. The total intrinsic value of options exercised during the three and nine month periods ended September 30, 2006 was $118,000 and $1,010,000, respectively. The intrinsic value is the amount by which the current market value of the underlying common stock exceeds the exercise price of the stock option. As of September 30, 2007, there was $240,000 of total unrecognized compensation cost, net of a 10% expected forfeiture rate, related to unvested options granted under the Company’s option plans. That cost is expected to be recognized over a weighted average period of 0.9 years. The total fair value of shares vested during the three and nine month periods ended September 30, 2007 was $86,000 and $190,000, respectively. The total fair value of shares vested during the three and nine month periods ended September 30, 2006 was $218,000 and $4,084,000, respectively. Cash received from option exercises under share-based payment arrangements for the three and nine months ended September 30, 2007 was $138,000 and $1,165,000, respectively. Cash received from option exercise under share-based payment arrangements for the three and nine months ended September 30, 2006 was $136,000 and $749,000, respectively. On May 9, 2007, the Company purchased from the officers of the Company all of the vested employee stock options held by them that would otherwise have expired on or before May 9, 2008. Options for a total of 245,000 shares were purchased from five officers (no options were purchased from the CEO, Andrew Feshbach).(See further discussion in Note 3. Debt.) 11 Index NOTE 5. Stockholders’ Equity In March 1998, the Company announced that its Board authorized the repurchase of up to $10,000,000 of its common stock.As of September 30, 2007, the Company had repurchased 1,710,598 shares totaling $9,446,000. On April 3, 2007, the Company entered into and closed a convertible note agreement with certain purchasers selling $18.5 million aggregate principal amount of 8.375% convertible notes due 2012, interest payable quarterly.Such notes are convertible into an aggregate of up to 1,027,777 shares of the Company’s common stock.(See further discussion in Note 3. Debt.) NOTE 6.Segment Information The Company currently has two reportable segments: (i) Big Dog Sportswear business, and (ii) The Walking Company business. The Big Dog Sportswear business includes the Company’s 138 Big Dogs retail stores (primarily located in outlet malls), wholesale and corporate sales, and its catalog and internet business. The Walking Company business includes the Company’s 165 The Walking Company stores located primarily in leading retail malls.Stores acquired in the Footworks and Steve’s Shoes, Inc. acquisitions are included in The Walking Company. The accounting policies of the reportable segments are consistent with the consolidated financial statements of the Company.The Company evaluates individual store profitability in terms of a store’s contribution which is defined as gross margin less direct selling, occupancy, and certain indirect selling costs.Overhead costs attributable to both subsidiaries are accumulated and then allocated to each subsidiary based on operational usage.Management periodically reviews and adjusts the allocation to ensure an equitable distribution between the subsidiaries. Below are the results of operations on a segment basis for the three and nine months ended September 30, 2007 and 2006: Big Dog Sportswear The Walking Company Total Three months ended September 30, 2007 Net Sales $ 19,643,000 $ 36,911,000 $ 56,554,000 Net (Loss) Income $ 419,000 $ (558,000 ) $ (140,000 ) Total Assets $ 106,830,000 $ 97,188,000 $ 139,223,000 Nine months ended September 30, 2007 Net Sales $ 48,776,000 $ 107,856,000 $ 156,632,000 Net Loss $ (2,417,000 ) $ (2,045,000 ) $ (4,462,000 ) Total Assets $ 106,830,000 $ 97,188,000 $ 139,223,000 Big Dog Sportswear The Walking Company Total Three months ended September 30, 2006 Net Sales $ 23,391,000 $ 30,736,000 $ 54,127,000 Net Income $ 464,000 $ 7,000 $ 471,000 Total Assets $ 39,694,000 $ 68,516,000 $ 108,210,000 Nine months ended September 30, 2006 Net Sales $ 56,264,000 $ 89,711,000 $ 145,975,000 Net Loss $ (1,847,000 ) $ (201,000 ) $ (2,048,000 ) Total Assets $ 39,694,000 $ 68,516,000 $ 108,210,000 12 Index NOTE 7. Recently Issued Accounting Standards In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 159, The Fair Value Option for Financial Assets and Financial Liabilities—including an amendment of FASB Statement No. 115. This standard permits an entity to measure many financial instruments and certain other assets and liabilities at fair value on an instrument-by-instrument basis. SFAS No. 159 is effective for fiscal years beginning after November 15, 2007. The Company does not expect the adoption of this statement to have a material effect on its consolidated financial position, results of operations or cash flows. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. SFAS No. 157 establishes a framework for measuring the fair value of assets and liabilities. This framework is intended to increase consistency in how fair value determinations are made under various existing accounting standards that permit, or in some cases require, estimates of fair market value. SFAS No. 157 also expands financial statement disclosure requirements about a company’s use of fair value measurements, including the effect of such measures on earnings. SFAS No. 157 is effective for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company does not expect the adoption of this statement to have a material effect on its consolidated financial position, results of operations or cash flows. In July 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109, (“FIN 48”). FIN 48 creates a single model to address accounting for uncertainty in tax positions and clarifies the accounting for income taxes, by prescribing a minimum recognition threshold a tax position is required to meet before being recognized in the financial statements. FIN 48 also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure, and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. The cumulative effect, if any, of adopting FIN 48 is recorded in retained earnings. The adoption of this statement did not have a material effect on the Company’s financial position, results of operations or cash flows. Effective January 1, 2007, the Company adopted FSP No. FIN 48-1, “Definition of Settlement in FASB Interpretation No. 48,” (FSP FIN 48-1), which was issued on May 2, 2007. FSP FIN 48-1 amends FIN 48 to provide guidance on how an entity should determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits. The term “effectively settled” replaces the term “ultimately settled” when used to describe recognition, and the terms “settlement” or “settled” replace the terms “ultimate settlement” or “ultimately settled” when used to describe measurement of a tax position under FIN 48. FSP FIN 48-1 clarifies that a tax position can be effectively settled upon the completion of an examination by a taxing authority without being legally extinguished. For tax positions considered effectively settled, an entity would recognize the full amount of tax benefit, even if the tax position is not considered more likely than not to be sustained based solely on the basis of its technical merits and the statute of limitations remains open. The adoption of FSP FIN 48-1 did not have an impact on the accompanying consolidated financial statements. There are no other accounting standards issued as of August 7, 2007 that are expected to have a material impact on the Company’s consolidated financial statements. 13 Index NOTE 8. (Loss) Earnings per Share Basic (loss) earnings per share is computed by dividing net (loss) earnings by the weighted average number of common shares outstanding for the period. Diluted (loss) earnings per share reflects the potential dilution that could occur if options were exercised or converted into common stock. Shares attributable to the exercise of outstanding options or conversion of convertible notes that are anti-dilutive are excluded from the calculation of diluted loss per share. For the three months ended September 30, 2007 and 2006, stock options of 1,430,000 and 1,000, respectively, were excluded from the computation of diluted (loss) earnings per share.For the nine months ended September 30, 2007 and 2006, stock options of 1,430,000 and 1,989,000, respectively, were excluded from the computation of diluted (loss) earnings per share. The Company’s convertible notes (See Note 3. Debt) contain a feature with an initial conversion price of $18 per share into an aggregate of up to 1,027,777 shares of the Company’s common stock, which are excluded from the computation of diluted loss per share. NOTE9. Income Taxes— Implementation of FIN48 On January1, 2007, the Company adopted the provisions of FIN48 (see Note 7). As a result of adoption, the Company did not record any initial amount for previously unrecognized tax liabilities. The Company does not expect the amounts of unrecognized benefits to change significantly in the next 12months. As of September 30, 2007, the Company did not recognize anyadditional estimated liability. Although no adjustments were recorded as of September 30, 2007, effective with the adoption of FIN 48, the Company will record any future accrued interest resulting from unrecognized tax benefits as a component of interest expense and accrued penalties resulting from unrecognized tax benefits as a component of income tax expense. The Company and its subsidiaries file income tax returns in the U.S.federal jurisdiction, and various state jurisdictions. The Company’s Federal and State income tax returns remain subject to examination for all tax years ended on or after December 31, 2000, with regard to all tax positions and the results reported. On March 14, 2006, the Company received a notice of proposed adjustments from the Internal Revenue Service ("IRS”) related to its audit of the Company’s 2002 Tax Year.The IRS had proposed adjustments to increase the Company’s income tax payable for the 2002 year that was under examination.The adjustments related to the tax accounting for two short bond transactions recorded in 2002.The Company disagreed with the audit findings and obtained expert legal tax counsel to assist in its appeal.In September 2007, the Company received a notice from the IRS Appeals Office stating that they agreed with the Company’s appeal and there is no deficiency or over-assessment with regard to the audited year.The Company had not recorded a reduction in tax benefits in accordance with FIN 48 related to this audit.Since the audit is now resolved as such, no further analysis or adjustment is needed. NOTE 10.Legal Contingency In April, 2007, Marlene Korman filed suit against The Walking Company (TWC) in the United States District Court for the Eastern District of Pennsylvania.The suit claims a violation of the Fair and Accurate Credit Transactions Act (FACTA)in regard to electronically printed receipts previously used at TWC's Oxford Valley, Pennsylvaniastore. The suit is brought a class action on behalf of certain other customers of TWC’s Oxford Valley store, though the Plaintiff's ability to bring such suit a class action has not yet been certified by the court. The complaint seeks statutory damages, injunctive relief, costs and attorneys fees.We are vigorously defending the action and believe we have substantial defenses.Although we cannot predict the outcome of this matter, we do not believe it will have a material adverse effect on our results of operations or financial condition. 14 Index ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management’s discussion and analysis should be read in conjunction with the Company’s unaudited consolidated financial statements and notes related thereto. Certain minor differences in the amounts below result from rounding of the amounts shown in the unaudited consolidated financial statements. This quarterly report on Form 10-Q contains forward-looking statements within the meaning of federal securities laws, which are intended to be covered by the safe harbors created thereby. Those statements include, but may not be limited to, the discussions of the Company's operating and growth strategy.Investors are cautioned that all forward-looking statements involve risks and uncertainties including, without limitation, those set forth under the caption "risk factors" in the business section of the Company's annual report on Form 10-K for the year ended December 31, 2006. Although the Company believes that the assumptions underlying the forward-looking statements contained herein are reasonable, any of the assumptions could prove to be inaccurate, and therefore, there can be no assurance that the forward-looking statements included in this quarterly report on Form 10-Q will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the company will be achieved. The Company undertakes no obligation to publicly release any revisions to any forward-looking statements contained herein to reflect events and circumstances occurring after the date hereof or to reflect the occurrence of unanticipated events. The following discussion should be read in conjunction with the Company's unaudited consolidated financial statements and notes thereto included elsewhere in this quarterly report on Form 10-Q, and the annual audited consolidated financial statements and notes thereto included in the Company's annual report on Form 10-K for the year ended December 31, 2006 filed with the Securities and Exchange Commission. RESULTS OF OPERATIONS Factors Affecting Comparability As previously explained, the Company acquired assets of Steve’s Shoes on January 31, 2006.Additionally, management periodically reviews and adjusts the allocation of expenses to ensure an equitable distribution between the subsidiaries. As a result, period-to-period comparisons may not be meaningful.See Note 2 to the unaudited consolidated financial statements. Three Months Ended September 30, 2007 and 2006 NET SALES. Net sales consist of sales from the Company’s stores, catalog, internet website, and wholesale accounts, all net of returns and allowances.Net sales increased to $56.5 million for the three months ended September 30, 2007 from $54.1 million for the same period in 2006, an increase of $2.4 million, or 4.4%. The increase was primarily attributable to $2.7 million related to a 9.6% increase in comparable store sales for TWC, $3.5 million was attributable to an increase in TWC sales for stores not yet qualifying as comparable stores (e.g. stores not open at least one full year), which includes new stores opened in the period, and $0.1 million was attributable to an increase in the Company’s Big Dog Sportswear catalog/Internet business.The increases were offset by $2.1 million attributable to a 10.7% decrease in Big Dog Sportswear’s comparable store sales for the period, and $1.8 million attributable to a decrease in Big Dog Sportswear’s sales for stores not qualifying as comparable stores (e.g. stores not open at least one full year), which includes the closure of 17 unprofitable stores in the period between September 30, 2006 and September 30, 2007.The increase in TWC comparable store sales is primarily related to improved merchandise inventory levels and selection at the TWC stores.The decrease in Big Dog Sportswear’s comparable store sales is primarily related to an overall decrease in consumer traffic in the Company’s stores and outlet locations. 15 Index GROSS PROFIT. Gross profit increased to $30.2 million for the three months ended September 30, 2007 from $29.0 million for the same period in 2006, an increase of $1.2 million, or 4.1%. As a percentage of net sales, gross profit remained relatively constant at 53.4% for the three months ended September 30, 2007 and 53.5% for the same period in 2006.TWC’s gross profit remained relatively constant at 51.6% for the three month period ended September 30, 2007 and 51.3% in 2006.Big Dog Sportswear’s gross profit also remained relatively constant at 56.8% in the three months ended September 30, 2007 and 56.4% in 2006.Gross profit may not be comparable to those of other retailers, since some retailers include distribution costs and store occupancy costs in cost of goods sold, while we exclude them from the gross margin, including them instead in selling, marketing and distribution expenses. SELLING, MARKETING AND DISTRIBUTION EXPENSES. Selling, marketing and distribution expenses consist of expenses associated with creating, distributing and selling products through all channels of distribution, including occupancy, payroll and catalog costs. Selling, marketing and distribution expenses increased to $26.9 million in the three months ended September 30, 2007 from $25.4 million for the same period in 2006, an increase of $1.5 million, or 5.9%. As a percentage of net sales, selling, marketing and distribution expenses increased to 47.5% in the three months ended September 30, 2007 from 46.8% for the same period in 2006, an increase of 0.7%.The increase is primarily related to spreading the fixed component of expenses over a smaller Big Dog Sportswear sales base. GENERAL AND ADMINISTRATIVE EXPENSES. General and administrative expenses consist of administrative salaries, corporate occupancy costs and other corporate expenses. General and administrative expenses remained relatively constant at $2.4 million for the three months ended September 30, 2007 and $2.3 million for the same period in 2006.As a percentage of net sales, these expenses remained relatively constant at 4.2% in the three months ended September 30, 2007 and 4.3% for the same period in 2006. INTEREST INCOME. Interest income for the three month periods ended September 30, 2007 and 2006 was less than $0.1 million.Interest income is primarily earned on excess cash balances invested on an overnight basis.As the Company generally uses excess cash to reduce the outstanding balances on their lines of credit, interest income in future periods is not expected to be significant. INTEREST EXPENSE. Interest expense increased to $1.2 million for the three month period ended September 30, 2007 from $0.6 million the three month period ended September 30, 2006.The increase is related to increased borrowings primarily to support continued TWC store growth. 16 Index INCOME TAXES.The Company recorded an income tax benefit in the period ended September 30, 2007 at an effective tax rate of 38.5% and income tax expense in the same period 2006 at an effective income tax rate of 37.5%.The Company believes it will fully realize the benefit due to projected seasonal net income in the fourth quarter as discussed in “Seasonality” below. Nine Months Ended September 30, 2007 and 2006 NET SALES. Net sales increased to $156.6 million for the nine months ended September 30, 2007 from $146.0 million for the same period in 2006, an increase of $10.6 million, or 7.3%.The increase was primarily attributable to the 2006 acquisition of Steve’s Shoes which increased sales by $1.5 million, $7.5 million related to a 9.3% increase in comparable store sales for TWC, $10.6 million was attributable to an increase in TWC sales for stores not yet qualifying as comparable stores (e.g. stores not open at least one full year), which includes new stores opened in the period, and a $0.3 million increase in the Company’s Big Dog Sportswear catalog/Internet business.The increases were offset by $3.5 million attributable to a 7.5% decrease in Big Dog Sportswear’s comparable store sales for the period, and $4.3 million attributable to a decrease in Big Dog Sportswear’s sales for stores not qualifying as comparable stores (e.g. stores not open at least one full year), which includes the closure of 17 unprofitable stores in the period between September 30, 2006 and September 30, 2007.The increase in TWC comparable store sales is primarily related to improved merchandise inventory levels and selection at the TWC stores.The decrease in Big Dog Sportswear’s comparable store sales is primarily related to an overall decrease in consumer traffic in the Company’s stores and outlet locations. GROSS PROFIT. Gross profit increased to $84.0 million for the nine months ended September 30, 2007 from $78.5 million for the same period in 2006, an increase of $5.5 million, or 7.0%. As a percentage of net sales, gross profit remained relatively constant at 53.6% in the nine months ended September 30, 2007 and 53.7% for the same period in 2006.TWC’s gross profit remained relatively constant at 52.0% in the nine months ended September 30, 2007 and 51.8% for the same period in 2006.Big Dog Sportswear’s gross profit also remained relatively constant at 57.2% in the nine months ended September 30, 2007 and 56.9% for the same period in 2006.Gross profit may not be comparable to those of other retailers, since some retailers include distribution costs and store occupancy costs in cost of goods sold, while we exclude them from the gross margin, including them instead in selling, marketing and distribution expenses. SELLING, MARKETING AND DISTRIBUTION EXPENSES. Selling, marketing and distribution expenses increased to $80.7 million in the nine months ended September 30, 2007 from $73.5 million for the same period in 2006, an increase of $7.2 million, or 9.8%. As a percentage of net sales, selling, marketing and distribution expenses increased to 51.5% in the nine months ended September 30, 2007 from 50.3% for the same period in 2006, an increase of 1.2%.The increase is primarily related to spreading the fixed component of expenses over a smaller Big Dog Sportswear sales base, an additional $0.7 million incurred to relocate the Company’s distribution center to a larger facility, and an increase in corporate infrastructure to facilitate future growth in the Company’s TWC segment. GENERAL AND ADMINISTRATIVE EXPENSES. General and administrative expenses increased to $7.5 million for the nine months ended September 30, 2007 from $6.9 million for the same period in 2006.As a percentage of net sales, these expenses remained relatively constant at 4.8% in the nine months ended September 30, 2007 and 4.7% for the same period in 2006. The increase relates to additional corporate infrastructure to facilitate future growth in the Company’s TWC segment. 17 Index INTEREST INCOME. Interest income for the nine month periods ended September 30, 2007 and 2006 was less than $0.1 million.Interest income is primarily earned on excess cash balances invested on an overnight basis.As the Company generally uses excess cash to reduce the outstanding balances on their lines of credit, interest income in future periods is not expected to be significant. INTEREST EXPENSE. Interest expense increased to $3.0 million for the nine month period ended September 30, 2007 from $1.4 million the nine month period ended September 30, 2006.The increase is related to increased borrowings primarily to support continued TWC store growth. INCOME TAXES.The Company recorded an income tax benefit at its historical effective income tax rate of 37.5%.The Company believes it will fully realize this benefit due to projected seasonal net income in the fourth quarter as discussed in “Seasonality” below. LIQUIDITY AND CAPITAL RESOURCES During the nine months ended September 30, 2007, the Company’s primary uses of cash were for merchandise inventories, capital expenditures and general operating activity.The Company primarily satisfied its cash requirements from existing cash balances, funds provided by the convertible debt financing, and short-term borrowings under its line of credit agreements. Cash used in operating activities was $18.9 million and $16.2 million for the nine months ended September 30, 2007 and 2006, respectively.The decrease in cash used in operating activities is principally due to an increase in accounts payable balances at September 30, 2007. Cash used in investing activities was $13.7 million and $15.1 million for the nine months ended September 30, 2007 and 2006, respectively. Cash used in investing activities in the first nine months of 2007 primarily relates to $13.9 million of capital expenditures for TWC new store openings, retrofitting existing TWC and Big Dog Sportswear stores and corporate additions.Cash used in investing activities in the first nine months of 2006 primarily relates to $4.7 million for the acquisition of Steve’s Shoes, and $10.4 million of capital expenditures for TWC new store openings, retrofitting existing TWC and Big Dog stores and corporate additions. Cash provided by financing activities was $29.9 million and $28.7 million for the nine months ended September 30, 2007 and 2006, respectively. The increase in the 2007 period is primarily related to increased stock option exercises. In October 2001, the Company entered into a credit facility with Wells Fargo Retail Finance, which was most recently amended in November 2006 (the “Amended Credit Agreement”).Subsequent to the November 2006 amendment, the Amended Credit Agreement provides for a total commitment of $60,000,000 with the ability for the Company to issue documentary and standby letters of credit of up to $3,000,000.Prior to the amendment, the agreement provided for a total commitment of $47,000,000.The Company’s ability to borrow under the facility was determined using an availability formula based on eligible assets.The facility was collateralized by substantially all of the Company’s assets and requires daily, weekly and monthly financial reporting as well as compliance with financial, affirmative and negative covenants.The most significant of the amended financial covenants, amended in October 2006, includes compliance with a pre-defined annual maximum capital expenditure amount and a restriction on the payment of dividends.For all periods presented, the Company was in compliance with all covenants, as amended.This credit agreement provides for a performance-pricing structured interest charge which was based on excess availability levels.The interest rate ranged from the bank’s base rate (7.75% as of September 30, 2007) or a LIBOR loan rate plus a margin ranging up to 1.75% (6.88% as of September 30, 2007).The Company had $36,124,000 in borrowings as of September 30, 2007.The Amended Credit Agreement expires in October 2011.At September 30, 2007, the Company had approximately $1,197,000 of outstanding letters of credit expiring through October 2008, which includes a $1,000,000 stand-by letter of credit related to a promissory note entered in conjunction with the acquisition of Footworks in 2005. 18 Index Long-term Borrowings Notes Payable On April 3, 2007, the Company entered into a Convertible Note Purchase Agreement with certain purchasers, including some officers of the Company, pursuant to which the Company issued and sold $18.5 million of 8.375% Convertible Notes (“Note” or “Notes”) due March 31, 2012, interest payable quarterly. $3.0 million of the Notes were sold to management. The Notes are convertible into fully paid and nonassessable shares of the Company’s common stock to an aggregate of up to 1,027,777 shares at any time after the issuance date, at an initial conversion price of $18.00 per share.Any time after the eighteen month anniversary of the issuance date, the Company has the right to require the holder of a Note to convert any remaining amount under a Note into common stock if: (i) (x) the closing sale price of the common stock exceeds 175% of the conversion price on the issuance date for each of any 20 consecutive trading days or (y) following the consummation of a bona fide firm commitment underwritten public offering of the common stock resulting in gross proceeds to the Registrant in excess of $30 million, the closing sale price of the common stock exceeds 150% of the conversion price on the issuance date for each of any 20 consecutive trading days and (ii) certain equity conditions have been met. In circumstances where Notes are being converted either in connection with a voluntary conversion or an exercise of the Company’s right to force conversion, the Company has the option to settle such conversion by a net share settlement, for some or all of the Notes. If it exercises such right, the Company is to pay the outstanding principal amount of a Note in cash and settle the amount of equity in such Investor’s conversion right by delivery of shares of common stock of equal value.If the Notes are not converted before its maturity, the Notes will be redeemed by the Company on the maturity date at a redemption price equal to 100% of the principal amount of the notes then outstanding, plus any accrued and unpaid interest. The offer and sale of the Notes were made in accordance with Rule 506 of Regulation D of the Securities Act of 1933.The net proceeds from the sale of the Notes were $17,132,000 after debt issuance costs.Such proceeds of this offering were used to reduce the outstanding balance of Company’s line of credit.On June 21, 2007, the Company filed an S-3 Registration Statement to register the 1,027,777 shares of common stock which are convertible under the agreement and it became effective in September 2007. On May 9, 2007, the Company purchased from the officers of the Company all of the vested employee stock options held by them that would otherwise have expired on or before May 9, 2008. Options for a total of 245,000 shares were purchased from five officers (no options were purchased from the CEO, Andrew Feshbach).The purchase price was $16.00 per share, less the exercise price of the options, which ranged from $6.50 to $10.00 per share.The $16.00 price represents a discount of approximately 5% from the May 9, 2007 closing price of $16.80.The net purchase price was $1,965,000.The Company paid for the options by delivery of notes bearing interest at 7% per annum and payable in two equal installments on April 10, 2008 and April 10, 2009.At September 30, 2007, $982,000 of the notes is classified as current portion of long-term debt to related parties in the accompanying consolidated balance sheet. 19 Index In conjunction with the Company’s acquisition of Footworks in 2005, Wells Fargo Retail Finance issued a $3,000,000 four-year term loan facility.Monthly payments of $55,555 were due beginning in March of 2006 with the balance due at the maturity date of the loan, October 2009.The term loan interest charge is Prime plus .5% or LIBOR plus 2.75% (8.25% at September 30, 2007).At September 30, 2007, $667,000 of the term loan facility is classified as current and is included in current portion of long-term debt in the accompanying consolidated balance sheet. Additionally, in conjunction with the acquisition of Footworks, the Company also entered into a $3,000,000 three-year promissory note with the seller, Bianca of Nevada, Inc.The principal on this note is payable in three annual installments beginning August 31, 2006.The note bears an interest rate of 5.0% and accrued interest is payable quarterly beginning December 2005.The note is partially secured by a $1,000,000 stand-by letter of credit as the second principal installment was paid in August 2007.At September 30, 2007, $1,000,000 of the promissory note is classified as current and is included in current portion of long-term debt in the accompanying consolidated balance sheet. As part of the acquisition of The Walking Company, TWC assumed priority tax claims totaling approximately $627,000.The Bankruptcy Code requires that each holder of a priority tax claim will be paid in full with interest at the rate of six percent per year with annual payments for a period of six years.At September 30, 2007 and December 31, 2006, $51,000 and $60,000, respectively, of the priority tax claim note is classified as current and is included in current portion of long-term debt in the accompanying consolidated balance sheet.As of September 30, 2007 and December 31, 2006, the remaining notes had a balance of $4,000 and $52,000, respectively. Capital Lease In the first quarter 2007, the Company entered into a $2,973,000 four-year capital lease agreement to finance equipment purchased for the Company’s new distribution center located in North Carolina.The capital lease agreement requires monthly payments of approximately $75,000 through March 2011 and includes a dollar purchase option at the end of the term.Depreciation expense of equipment purchased under this capital lease is included in selling, marketing and distribution expense in the accompanying consolidated statement of operations. CRITICAL ACCOUNTING POLICIES Other than accounting for uncertain tax provisions under FIN 48, which is described below, the Company has made no changes to its critical accounting policies as disclosed in the Annual Report on Form 10-K for the year ended December 31, 2006. Accounting for Uncertain Tax Provisions under FIN 48 Effective January 1, 2007 the Company began accounting for uncertain tax provisions under the provisions of Financial Accounting Standards Board Interpretation No. 48, Accounting for Uncertainty in Income Taxes, (“FIN 48”).FIN 48 prescribes a comprehensive model for how a company should recognize and measure the impact of uncertain tax positions on its financial statements.Determining whether an uncertain tax position should be recognized and how to measure the amount of the tax benefit requires significant judgment.As a result of adoption, the Company did not record any initial amount for previously unrecognized tax liabilities, andas of September 30, 2007, the Company did not recognize anyadditional estimated liability. For further discussion of accounting for uncertain tax positions and FIN 48, see Note 9 in our notes to consolidated financial statements contained in this Quarterly Report on Form 10-Q. 20 Index COMMITMENTS AND OBLIGATIONS As of September 30, 2007, the Company had the following obligations, which includes both principal and interest payments: Total Amounts Committed Less than 1 year 1 to 3 years 4 to 5 years Over 5 years Debt: Revolving lines of credit $ 36,124,000 $ 36,124,000 $ - $ - $ - Notes payable 3,210,000 1,848,000 1,362,000 - - Priority tax claims 58,000 54,000 4,000 - - Convertible debt 25,472,000 1,549,000 3,099,000 20,824,000 - Notes payable, related party 2,106,000 1,088,000 1,018,000 - - Contractual Obligations: Operating leases 227,664,000 36,464,000 61,675,000 47,954,000 81,571,000 Capital leases 3,168,000 905,000 1,807,000 456,000 - Other Commercial Commitments: Letters of credit 1,197,000 1,197,000 - - - Total Commitments $ 298,999,000 $ 79,229,000 $ 68,965,000 $ 69,234,000 $ 81,571,000 SEASONALITY The Company believes its seasonality is somewhat different than many apparel retailers since a significant number of the Company’s Big Dog Sportswear stores are located in tourist areas and outdoor malls that have different visitation patterns than urban and suburban retail centers. The seasonality of The Walking Company stores more closely resembles traditional retailers.For both companies, the third and fourth quarters (consisting of the summer vacation, back-to-school and Christmas seasons) have historically accounted for the largest percentage of the Company’s annual sales and profits. Big Dog Sportswear has historically incurred operating losses in the first half of the year and may be expected to do so in the foreseeable future. ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company does not believe it has material exposure to losses from market-rate sensitive instruments. The Company has not invested in derivative financial instruments.Its overseas sourcing contracts are denominated in US dollars. The Company’s consolidated financial position and consolidated results of operations are subject to market risk associated with interest rate movements on borrowings.Currently, its credit facilities contain a performance-pricing structured-interest charge based on excess availability levels and index based on Prime or LIBOR.Additionally, the Company has a term loan with an interest charge index based on Prime or LIBOR.The Company had $36,124,000 outstanding borrowings under these arrangements as of September 30, 2007.Based on these outstanding borrowings at September 30, 2007 and the current market condition, a one percent increase in the applicable interest rates would decrease annual cash flow and pretax earnings by approximately $361,000. Conversely, a one percent decrease in the applicable interest rates would increase annual cash flow and pretax earnings by $361,000.The Company’s market risk on interest rate movements will increase based on higher borrowing levels.See “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources.” 21 Index ITEM 4: CONTROLS AND PROCEDURES At September 30, 2007, the Company completed an evaluation, under the supervision and with the participation of the Company’s chief executive officer and chief financial officer of the effectiveness of the Company’s disclosure controls and procedures.Based on this evaluation, the Company’s chief executive officer and chief financial officer concluded that the Company’s disclosure controls and procedures were effective in making known to them all material information required to be disclosed in this report as it related to the Company and its subsidiaries. Additionally, the Company’s chief executive officer and chief financial officer concluded that the Company’s disclosure controls and procedures are also effective to ensure that information required to be disclosed in the reports filed or submitted under the Exchange Act is accumulated and communicated to them to allow timely decisions regarding required disclosure.There have been no changes in the Company’s internal controls over financial reporting during the quarter ended September 30, 2007, that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II. OTHER INFORMATION ITEM 1: LEGAL PROCEEDINGS In April, 2007, Marlene Korman filed suit against The Walking Company (TWC) in the United States District Court for the Eastern District of Pennsylvania.The suit claims a violation of the Fair and Accurate Credit Transactions Act (FACTA)in regard to electronically printed receipts previously used at TWC's Oxford Valley, Pennsylvaniastore. The suit is brought a class action on behalf of certain other customers of TWC’s Oxford Valley store, though the Plaintiff's ability to bring such suit a class action has not yet been certified by the court. The complaint seeks statutory damages, injunctive relief, costs and attorneys fees.We are vigorously defending the action and believe we have substantial defenses.Although we cannot predict the outcome of this matter, we do not believe it will have a material adverse effect on our results of operations or financial condition. In addition, from time to time the Company is involved in pending or threatened litigation incidental to its business.The Company believes that the outcome of such litigation will not have a material adverse impact on its operations or financial condition. ITEM 1A: RISK FACTORS There have been no significant changes in the Company’s risk factors since the filing of the 2006 Form 10-K. ITEM 2: UNREGISTERED SALES OF EQUITY, SECURITIES AND USE OF PROCEEDS None 22 Index ITEM 3: DEFAULTS UPON SENIOR SECURITIES Not applicable ITEM 4: SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not applicable ITEM 5: OTHER INFORMATION None ITEM 6: EXHIBITS AND REPORTS ON FORM 8-K (a) Exhibits: 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (b) Reports on Form 8-K None 23 Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BIG DOG HOLDINGS, INC. November 13, 2007 /s/ ANDREW D. FESHBACH Andrew D. Feshbach President and Chief Executive Officer (Principal Executive Officer) November 13, 2007 /s/ ROBERTA J. MORRIS Roberta J. Morris Chief Financial Officer and Treasurer (Principal Financial Officer) 24
